Citation Nr: 0403279	
Decision Date: 02/05/04    Archive Date: 02/11/04

DOCKET NO.  03-09 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. J. McCoy, Associate Counsel


INTRODUCTION

The veteran served on active duty in the Navy from July 1943 
to April 1946, and in the Army from October 1950 to August 
1951.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating action by which 
the RO, in pertinent part, denied service connection for 
bilateral hearing loss.  The veteran filed a notice of 
disagreement later that month, the RO issued a statement of 
the case in January 2003, and the veteran perfected his 
appeal in February 2003.

The Board first notes that on a February 2003 VA Form 9, the 
veteran indicated that he wanted to testify at the RO before 
a member of the Board (also referred to as a Veterans Law 
Judge).  This hearing was scheduled to take place on December 
3, 2003, and the veteran was notified of this in a July 2003 
letter.  However, in a December 2003 written statement, the 
veteran waived his right to a personal hearing.

The Board is remanding this appeal to the RO via the Appeals 
Management Center, in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

The veteran is seeking service connection for bilateral 
hearing loss, which he contends is due to exposure to noise 
while working as an aviation ordinance man in the Navy and 
while working around field artillery in the Army.  In this 
regard, private medical records indicate that the veteran 
currently has bilateral sensorineural hearing loss, and two 
private health care professionals (in letters dated in 
October 2001 and November 2003) have opined that this 
condition is likely related to the veteran's military 
service, (his exposure to a high noise environment).  

There is no specific indication on the veteran's "Notice of 
Separation from U.S. Naval Service" or on his DD Form 214 
that he was in combat during either period of active duty.  
While in the Navy, he was classified as an aviation ordinance 
man, second class, and his specialty while in the Army was 
clerk typist.  As such, the nature of any in-service high 
noise environment is unclear.  In any case,  the report of 
the veteran's separation examination (conducted in August 
1951) is the only service medical record associated with the 
claims folder.  In December 2001, the National Personnel 
Records Center (NPRC) indicated that it could not obtain any 
other service medical records based on information supplied 
by the RO.  However, the RO has not determined what further 
information is needed by the NPRC to aid the search for the 
records, nor has assisted the veteran in attempting to 
reconstruct these missing records, in accordance with the VA 
Adjudication Procedure Manual, M21-1, Part III, paragraphs 
4.23, 4.25, and 4.29.  This should be done, as detailed 
below.

In addition, additional medical evidence (a November 2003 
letter and private audiogram report) was associated with the 
claims file in December 2003, which is well after the January 
2003 a statement of the case (SOC).  Since the veteran has 
not waived prior RO consideration of this evidence, the Board 
must return this case to the RO for review and discussion of 
this evidence in a supplemental statement of the case (SSOC).  
38 C.F.R. §§ 19.37, 20.1304 (2003).

Finally, the veteran should also be afforded a VA examination 
to determine the diagnosis and etiology of any bilateral 
hearing loss.  VA has a duty to obtain a medical examination 
or opinion when such examination or opinion is necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

Accordingly, the Board REMANDS this case for the following:

1.  Contact the NPRC and inquire as to 
what further information is needed to aid 
the search for the medical records from 
the veteran's periods of active duty in 
the Army and the Navy.  If necessary, 
complete the development of the evidence 
with regard to missing service medical 
records in accordance with the provisions 
of the VA Adjudication Procedure Manual, 
M21-1, Part III, paragraphs 4.23, 4.25, 
and 4.29, including having the appellant 
fill out NA Form 13055 ("Request for 
Information Needed to Reconstruct Medical 
Data").  Specifically advise the veteran 
that he may submit alternative 
evidentiary materials including 
statements from service medical 
personnel, "buddy" statements, 
employment physical examinations, 
insurance examinations, pharmacy 
prescription records, letters written 
during service, etc.  All logical follow-
up in this regard should be pursued and 
documented in the claims file.

2.  Schedule the veteran for a VA ear 
examination, to include audiological 
testing.  The examiner should review the 
claims file prior to the examination of 
the veteran.  After the audiological 
testing is conducted, the ear examiner 
should review the veteran's medical 
records for any history of noise exposure 
or significant acoustic trauma, and 
answer the following questions:

a.  Does the veteran currently have 
bilateral hearing loss, including 
sensorineural hearing loss?

b.  If so, is it at least as likely 
as not (i.e., probability of 50 
percent) that it is related to any 
noise exposure during active duty in 
the Army and/or the Navy, or 
otherwise had its onset during 
either period of active duty?  If 
the veteran's bilateral hearing loss 
is sensorineural in nature, is it at 
least as likely as not that it was 
first manifested to a compensable 
degree within one year of his 
discharge from active duty in the 
Navy in April 1946 or within one 
year of his discharge from active 
duty in the Army in August 1951?

c.  If you find that it is not 
feasible to answer a particular 
question or follow a particular 
instruction, please indicate so and 
provide an explanation.

3.  Review the examination report to 
ensure its adequacy.  If it is inadequate 
for any reason or if all questions are 
not answered specifically and completely, 
return it to the examiner for revision.

4.  Review the claims file and ensure 
compliance and satisfaction with all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A and 38 C.F.R. § 3.159.

5.  Thereafter, readjudicate the claim 
for service connection for bilateral 
hearing loss.  If the benefits sought on 
appeal remain denied, provide the veteran 
and his representative with a new SSOC.  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a discussion of all 
pertinent regulations and summary of the 
evidence (including all records 
associated with the claims file following 
issuance of the SOC in January 2003).  
Allow an appropriate period for response.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims (CAVC) 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs 
expeditious handling of all cases that have been remanded by 
the Board and the CAVC.  See M21-1, Part IV, paras. 8.43 and 
38.02.




	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




